Title: From John Adams to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 3 October 1815
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                            Fellow Citizen of The United States and of the World.
                            Quincy October 3 1815
                        

Your Friend J. Q. A has given me Such an Account of his kind reception by your Family and of his delightful Journey and Visit to La Grange: that, though I could not envy his family their pleasure, I ardently wished I could have been one in their Suite. I would go father for such an excursion than for a Sight of Scipio in his retreat. Many Heroes, Statesmen and Phylosophers have retired: but few have been So patient and So wise.
Having invariably heard of your kindness to Americans, I have ventured to give to Major Swett a few Lines of introduction to you, I now add another to Mr John C. Gray a Son of our late Lt. governor William Gray, one of the most respectable of our Fellow Citizens.
It would be idle in me to Speculate on the affairs of the great World: but it seems as if a Seven years longer continuance of our late War would have been a Blessing. We were beginning in our little young World to be industrious, laborious, frugal and considerate: but the return of the piping time of Peace, with her train of Graces, Pleasures and fashions is precipitating Us into more Luxury and greater Extravagance than ever. With great respect and Esteem, for all your Family I have the honor to be your old Friend, now the / Octogenarian

                            John Adams
                        